DETAILED ACTION

In view of the Appeal Brief filed on 09/27/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record 10/03/2019) in view of Agarwal et al. (US 2009/0179035 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record 02/04/2019), and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021, made of record 10/20/2021).
Regarding claim 1, Onishi teaches a resin composition [0056, 0068, Table 1, 0069, Table 2] comprising 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on a polymer composition comprising a polyarylene sulfide as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], which reads on the polymer composition further comprising about 35 wt.% of inorganic fibers as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the polymer composition further comprising about 4 or 6 wt.% of an impact modifier that includes an epoxy-functionalized copolymer as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation [0056], which reads on the polymer composition further comprising about 1 or 0.5 wt.% of an epoxy resin. Onishi teaches that in another embodiment, the resin composition comprises a compound containing 1 epoxy group within 1 molecule or 2 or more epoxy groups within 1 molecule instead of the bisphenol A type epoxy resin [0024] and that the epoxy group-containing compound is not particularly limited as long as it is an epoxy group-containing compound other than the epoxy group-containing olefinic copolymer [0023]. Onishi teaches that in another embodiment, the resin composition comprises an inorganic filler [0038], that the inorganic filler is not particularly limited [0038], and that the shape of the inorganic fillers is not particularly limited, and may be a fibrous shape [0038]. The wt.% are based on the following calculations:
58.3 / (100 + 1.7 + 6.7 + 58.3) * 100% = 35%
59.8 / (100 + 0.9 + 10.3 + 59.8) * 100% = 35%
60.3 / (100 + 1.7 +10.3 + 60.3) * 100% = 35%
6.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 59.8) * 100% = 6%
10.3 / (100 + 1.7 + 10.3 + 60.3) * 100% = 6%
1.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 59.8) * 100% = 0.5%
1.7 / (100 + 1.7 + 10.3 + 60.3) * 100% = 1%
Onishi does not teach that the epoxy resin has an epoxy equivalent weight of 250 to 800 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and that the epoxy resin has a melting temperature of from about 50°C to about 120°C. However, Agarwal teaches an epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F [0099]. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A, that it has a weight per epoxide of 525-550 g/eq according to ASTMD1652, and that it has a melting point of 75-80°C according to ASTMD-3461 (p. 1). The specification of the instant application recites that commercial available examples of such epoxy resins include EPONTM Resins available from Hexion, Inc. under the designations 1001 [0022]. Therefore, Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F reads on an epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and has a melting temperature of from 75°C to 80°C. Agarwal teaches that the epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F is suitable [0099], that an exemplary difunctional epoxy compound includes bisphenol diglycidyl ethers such as bisphenol-A diglycidyl ethers [0097], that the polyfunctional or multifunctional epoxy compound is present in a thermoplastic composition [0017, 0091] in an amount from 0 to 20 wt % [0017], that the thermoplastic composition further comprises [0006] from 0 to 40 wt % of a filler [0018] that is optionally fibers comprising glass [0136], optionally additives that are other polymers [0134] that are poly(arylene sulfide)s [0135], optionally a polyfunctional or multifunctional epoxy compound [0091], from 51 to 90 wt % of a polyester [0007], and from 10 to 49 wt % of an acrylonitrile-butadiene-styrene impact modifier composition [0012], that examples include styrene-acrylic copolymers containing pendant glycidyl groups and glycidyl methacrylate-containing copolymers [0091], that exemplary polymeric multifunctional epoxy materials include the reaction products of one or more ethylenically unsaturated compounds with an epoxy-containing ethylenically unsaturated monomer [0092], and that the additives are present in an amount from 0.005 to 20 wt %, based on the total weight of the composition [0134]. Onishi and Agarwal are analogous art because both references are in the same field of endeavor of a polymer composition comprising a thermoplastic resin that optionally comprises a polyarylene sulfide, an inorganic filler that is optionally inorganic fibers, an impact modifier that optionally comprises an epoxy-functionalized copolymer, and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation, which would read on the epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as determined in accordance with ASTM D1652-11e1, and further wherein the epoxy resin has a melting temperature of from 75°C to 80°C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the moldability and/or injection moldability of Onishi’s resin composition because Agarwal teaches that the epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F is beneficial for being a suitable epoxy-functional material [0099] that is used in a thermoplastic composition [0017, 0091] in an amount from 0 to 20 wt % [0017], that an exemplary difunctional epoxy compound includes bisphenol diglycidyl ethers such as bisphenol-A diglycidyl ethers [0097], that the multifunctional epoxy compound is added to the thermoplastic compositions in amounts effective to improve visual and/or measured physical properties, and to improve solvent resistance [0101] that the composition can be formed into shaped articles by a variety of known processes for shaping molten polymers, such as molding the compositions [0150], that molding includes injection molding [0150], that the thermoplastic composition further comprises [0006] from 0 to 40 wt % of a filler [0018] that is optionally fibers comprising glass [0136], optionally additives that are other polymers [0134] that are poly(arylene sulfide)s [0135], optionally a polyfunctional or multifunctional epoxy compound [0091], from 51 to 90 wt % of a polyester [0007], and from 10 to 49 wt % of an acrylonitrile-butadiene-styrene impact modifier composition [0012], that examples include styrene-acrylic copolymers containing pendant glycidyl groups and glycidyl methacrylate-containing copolymers [0091], that exemplary polymeric multifunctional epoxy materials include the reaction products of one or more ethylenically unsaturated compounds with an epoxy-containing ethylenically unsaturated monomer [0092], and that the additives are present in an amount from 0.005 to 20 wt %, based on the total weight of the composition [0134], which is substantially similar in composition to Onishi’s bisphenol A type epoxy resin and Onishi’s resin composition because Onishi teaches that the 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation is present in a resin composition and has an epoxy equivalent of 925 [0056], that the resin composition is used to prepare a metal resin composite by placing an insert metal member into a mold, integrating the insert metal member with a resin member made of the resin composition, and molding with a vertical injection molding machine [0062], that from the viewpoint of quality stability, stability of reaction with polyarylene sulfide resin, good handling property, and environmental hygiene, an epoxy resin is preferred [0024], that bisphenol type epoxy resin such as bisphenol A type epoxy resin is particularly preferred [0024], that the resin composition further comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], and 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], that in another embodiment, the resin composition comprises a compound containing 1 epoxy group within 1 molecule or 2 or more epoxy groups within 1 molecule instead of the bisphenol A type epoxy resin [0024], and that the epoxy group-containing compound is not particularly limited as long as it is an epoxy group-containing compound other than the epoxy group-containing olefinic copolymer [0023]. Since the epoxy equivalent weight of Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F, which is 525 to 550 grams per gram equivalent, is different from that of Onishi’s bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation, which is 925, using Agarwal’s to substitute for Onishi’s would have modified the molecular weight of the epoxy resin in Onishi’s resin composition, which would have modified the ability of the epoxy resin to flow, which would have affected the moldability and/or injection moldability of Onishi’s resin composition to some extent.
Onishi does not teach that the inorganic fibers have an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers. However, Yamano teaches glass fiber that has an aspect ratio of the fiber cross section of 2-4 [0024]. Yamano teaches that the glass fiber that has an aspect ratio of the fiber cross section of 2-4 is present in a composition [0024] further comprising a polyarylene sulfide resin and a modified ethylenic copolymer [Abstract, 0008] that is optionally ethylene-alpha,beta-unsaturated-carboxylic-acid glycidyl ester copolymer [0016]. Onishi and Yamano are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide, inorganic fibers, and an impact modifier that includes an epoxy-functionalized copolymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber, which would read on wherein the inorganic fibers have an aspect ratio of from about 2 to about 4, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers as claimed. One of ordinary skill in the art would have been motivated to do so because Yamano teaches that the glass fiber that has an aspect ratio of the fiber cross section of 2-4 is beneficial for improving a composition’s shock resistance and for providing a composition with excellent shock resistance and molding flowability [0024], wherein the composition further comprises a polyarylene sulfide resin, and a modified ethylenic copolymer [Abstract, 0008] that is optionally ethylene-alpha,beta-unsaturated-carboxylic-acid glycidyl ester copolymer [0016], which would have been desirable for Onishi’s resin composition because Onishi teaches that the glass fiber is an inorganic filler that improves the mechanical strength of the obtained resin member comprising the resin composition [0038], that the resin composition is for insert molding [Abstract, 0020], that the ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056] realizes stress relaxation [0036], that toughness is effective for stress relaxation [0036], that in another embodiment, the resin composition comprises an inorganic filler [0038], that the inorganic filler is not particularly limited [0038], and that the shape of the inorganic fillers is not particularly limited, and may be a fibrous shape [0038].
Regarding claim 2, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on wherein the polyarylene sulfide constitutes about 60 or 58 wt.% of the polymer composition as claimed. The wt.% are based on the following calculations:
100 / (100 + 1.7 + 6.7 + 58.3) * 100% = 60%
100 / (100 + 0.9 + 10.3 + 59.8) * 100% = 58%
100 / (100 + 1.7 + 10.3 + 60.3) * 100% =58%
Regarding claim 3, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on wherein the polyarylene sulfide is a linear polyphenylene sulfide as claimed.
Regarding claim 4, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on wherein the epoxy- functionalized olefin copolymer contains an ethylene monomeric unit as claimed.
Regarding claim 5, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on wherein the epoxy-functionalized olefin copolymer contains an epoxy-functional (meth)acrylic monomeric component as claimed.
Regarding claim 6, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on wherein the epoxy-functional (meth)acrylic monomeric component is derived from glycidyl methacrylate as claimed.
Regarding claim 7, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass or ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 6% by mass [0056], which reads on wherein the epoxy-functional (meth)acrylic monomeric unit constitutes about 9.9 wt.% or about 20 wt.% of the copolymer as claimed. The wt.% is based on the following calculations:
142.1546 g/mol * 3% / 43.04392 g/mol = 9.9%
142.1546 g/mol * 6% / 43.04392 g/mol = 20%
Regarding claim 8, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on wherein the epoxy-functionalized olefin copolymer further contains a (meth)acrylic monomeric component that is not epoxy-functional as claimed.
Regarding claim 10, as explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber, which would read on wherein the inorganic fibers include glass fibers as claimed.
Regarding claim 11, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A, that it has a weight per epoxide of 525-550 g/eq according to ASTMD1652, that it has a hydroxyl content calculated value of 0.29 (p. 1), and that it has the formula 
    PNG
    media_image1.png
    104
    631
    media_image1.png
    Greyscale
 (p. 2). Therefore, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious wherein the epoxy resin contains 2 epoxide groups per molecule as claimed.
Regarding claim 12, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A and that it has a viscosity at 25°C of 7-9.6 cP according to ASTMD445 (p. 1). Therefore, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious wherein the epoxy resin has a dynamic viscosity of from 7 centipoise to 9.6 centipoise as determined in accordance with ASTM D445-15 at a temperature of 25°C as claimed.
Regarding 14-16, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A (p. 1) and that it has the formula 
    PNG
    media_image1.png
    104
    631
    media_image1.png
    Greyscale
 (p. 2). Therefore, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious wherein the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound containing 2 aromatic hydroxyl groups as claimed, wherein the hydroxyl compound is a dihydric phenol as claimed, wherein the dihydric phenol is bisphenol A as claimed.
Regarding claim 17, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber. Onishi does not teach that the resin composition comprises chlorine, Agarwal does not teach that the epoxy-functional material available from Dow Chemical Company under the trade name EPON® Resin 1001F comprises chorine, and Yamano does not teach that the glass fiber comprises chlorine. The ingredients would not inherently comprise chorine. Therefore, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious renders obvious wherein the composition has a chlorine content of 0 ppm as claimed.
Regarding claim 18, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely wherein the composition has a melt viscosity of from about 50 to about 1,000 poise as determined in accordance with ISO Test NO. 11443:2005 at a shear rate of 1,200s-1 and at a temperature of 316°C. However, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the composition may have a melt viscosity of about 5,000 poise or less, in some embodiments about 2,500 poise or less, in some embodiments about 2,000 poise or less, and in some embodiments, from about 50 to about 1,000 poise, as determined by a capillary rheometer at a temperature of about 316°C and shear rate of 1,200 seconds-1 [0032]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Agarwal and Yamano, and as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 19, Onishi teaches a metal resin composite molded article comprising the resin composition [0055, 0062], which reads on a molded part comprising the polymer composition of claim 1 as claimed.
Regarding claim 20, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component comprises the polymer composition of claim 1 as claimed.
Regarding claim 21, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], wherein the insert metal member comprises aluminum [0058], which reads on wherein the metal component contains aluminum as claimed.
Regarding claim 23, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely wherein the composite structure exhibits a tensile shear strength of about 1,200 Newtons or more, as determined in accordance with ISO Test No. 19095-2015 at a temperature of 23°C. However, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composite structure of claim 20 as explained above. Furthermore, the specification of the instant application recites that once formed into the desired shape, the composite structure is allowed to cool so that the resinous component becomes firmly adhered to the metal component [0038], that the ability of the resinous component to remain adhered to the metal component may be characterized by the tensile shear strength of the structure, which can be determined in accordance with ISO Test No. 19095-2015 at a temperature of 23°C [0038], and that the composite structure of the present invention may exhibit a tensile shear strength of about 1,000 Newtons (N) or more, in some embodiments about 1,200 N or more, in some embodiments about 1,500 N or more, and in some embodiments, from about 1,700 to 5,000 N [0038]. Therefore, the claimed physical properties would naturally arise from the composite structure that is rendered obvious by Onishi in view of Agarwal and Yamano, and as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 24, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a camera, a camcorder, a digital camera, a notebook sized personal computer, a pocket computer, a calculator, an electronic notebook, a mobile phone, a portable sound electronic device, a cassette headphone stereo cassette tape recorder, radio, liquid crystal TV monitor, a telephone, a facsimile, or a hand scanner [0043], which reads on a portable electronic device that comprises the composite structure of claim 20 as claimed.
Regarding claim 25, Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a camera, a camcorder, a digital camera, a notebook sized personal computer, a pocket computer, a calculator, an electronic notebook, a mobile phone, a portable sound electronic device, a cassette headphone stereo cassette tape recorder, radio, liquid crystal TV monitor, a telephone, a facsimile, or a hand scanner [0043], which reads on wherein the device contains a housing that includes the composite structure as claimed.
Regarding claim 26, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a notebook sized personal computer, a pocket computer, an electronic notebook, or a mobile phone [0043], which reads on wherein the device is a laptop computer, tablet computer, or a cellular telephone as claimed.
Regarding claim 27, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely wherein the composition exhibits a Charpy notched impact strength of from about 10 to about 30 kJ/m2, as measured at 230C according to ISO Test No. 179-1:2010. However, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 18 as explained above. Furthermore, the specification of the instant application recites that the resulting composition (and shaped parts formed therefrom) has also been found to possess excellent mechanical properties [0035], that the present inventors have discovered that the impact strength of the part can be significantly improved, which is useful when forming small parts [0035], that the part may, for instance, possess a Charpy notched impact strength of about 5 kJ/m2 or more, in some embodiments from about 8 to about 40 kJ/m2, and in some embodiments, from about 10 to about 30 kJ/m2, measured at 23°C according to ISO Test No. 179-1:2010) [0035]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Agarwal and Yamano, and as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 28, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056],  and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on wherein the inorganic fibers constitute about 35 wt.% of the polymer composition and the impact modifier constitutes about 4 wt.% or 6 wt.% of the polymer composition. Onishi teaches that in another embodiment, the resin composition comprises 1-300 mass parts of inorganic filler with respect to 100 mass parts of polyarylene sulfide resin [0014, 0039], wherein the inorganic filler is glass fiber [0038], wherein the polyarylene sulfide resin is polyphenylene sulfide [0021], which suggests the claimed wt.% of the inorganic fibers. The wt.% are based on the calculations shown above for claim 1.
Onishi does not teach a specific embodiment wherein the inorganic fibers constitute from about 5 wt.% to about 30 wt.% of the polymer composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of glass fiber in Onishi’s resin composition to be from 6 to 47 parts by mass, which would read on wherein the inorganic fibers constitute from about 5 wt.% to about 30 wt.% of the polymer composition and the impact modifier constitutes from about 4 wt.% to about 9 wt.% of the polymer composition as claimed, and which would read on wherein the polymer composition comprises from about 0.6 wt.% to about 1.5 wt.% of an epoxy resin having an epoxy equivalent weight of from about 925 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing mechanical strength of the resin composition because Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056],  and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], that in another embodiment, the resin composition comprises 1-300 mass parts of inorganic filler with respect to 100 mass parts of polyarylene sulfide resin [0039], wherein the inorganic filler is glass fiber [0038], wherein the polyarylene sulfide resin is polyphenylene sulfide [0021], that when the content of the inorganic filler is less than 1 parts by mass, an effect of adding the inorganic filler to the resin composition hardly appears [0039], that when the content of the inorganic filler is more than 300 parts by mass, the bonding strength between an insert metal member and a resin member tends to decrease, or the fluidity at the time of insert molding tends to be lowered [0039], and that when the inorganic filler is added to the resin composition, the mechanical strength of a resulting resin member tends to be improved [0038], which means that the parts by mass of glass fiber in Onishi’s resin composition would have affected mechanical strength of the resin composition.
The wt.% are based on the following calculations:
6 / (100 + 1.7 + 6.7 + 6) * 100% = 5%
6 / (100 + 0.9 + 10.3 + 6) * 100% = 5%
6 / (100 + 1.7 + 10.3 + 6) * 100% = 5%
47 / (100 + 1.7 + 6.7 + 47) * 100% = 30%
47 / (100 + 0.9 + 10.3 + 47) *100% = 30%
47 / (100 + 1.7 + 10.3 + 47) * 100% = 30%
6.7 / (100 + 1.7 + 6.7 + 47) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 47) * 100% = 7%
10.3 / (100 + 1.7 + 10.3 + 47) * 100% = 6%
6.7 / (100 + 1.7 + 6.7 + 6) * 100% = 6%
10.3 / (100 + 0.9 +10.3 + 6) * 100% = 9%
10.3 / (100 + 1.7 + 10.3 + 6) * 100% = 9%
1.7 / (100 + 1.7 + 6.7 + 47) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 47) * 100% = 0.6%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%
1.7 / (100 + 1.7 + 6.7 + 6) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 6) * 100% = 0.8%
1.7 / (100 +1.7 + 10.3 + 6) * 100% = 1%
Regarding claim 29, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on wherein the epoxy-functionalized copolymer is an α-olefin copolymer as claimed.
Regarding claim 30, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] consists of 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056]. As explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber. Therefore, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious wherein the polymer composition consists essentially of the polyarylene sulfide, the inorganic fibers, the impact modifier, and the epoxy resin as claimed. Onishi meets the limitation “optionally a pigment, particular filler, disulfide, and/or nucleating agent” as claimed because they are optional and are not required to be present in the polymer composition.
Regarding claim 31, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on wherein the polymer composition comprises about 4 wt.% or 6 wt.% of the impact modifier. The wt.% are based on the calculations shown above for claim 1. Onishi teaches that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is 0.01 to 0.30 mass% in the total composition [0009, 0036], which suggests modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be 0.33 to 10 mass% in Onishi’s resin composition, modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 6% by mass to be 0.17 to 5 mass% in Onishi’s resin composition, or modifying the amount of Onishi’s ethylene-glycidyl methacrylate copolymer that has an epoxy group content of 12% by mass to be 0.083 to 2.5 mass% in Onishi’s resin composition, which suggests wherein the polymer composition comprises from about 0.33 wt.% to about 10 wt.%, from about 0.17 wt.% to about 5 wt.%, or from about 0.083 wt.% to 2.5 wt.% of the impact modifier. The wt.% is based on the following calculations: 0.01 / 3 * 100% = 0.33%; 0.3 / 3 * 100% = 10%; 0.01 / 6 * 100% = 0.17; 0.3 / 6 * 100% = 5%; 0.01 / 12 * 100% = 0.083%; and 0.3 / 12 * 100% = 2.5%.
Onishi does not teach a specific embodiment wherein the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be from 8 to 10 mass% in Onishi’s resin composition, which would read on wherein the polymer composition comprises from 8 wt.% to 10 wt.% of the impact modifier as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing bond strength between the insert metal member and the resin member, stress relaxation effect, and releasability at the time of insert molding, and for minimizing the frequency of mold maintenance because Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is 0.01 to 0.30 mass% in the total composition [0009, 0036], that when the content of the epoxy group is less than 0.01% by weight of the total composition, the bond strength between the insert metal member and the resin member tends to decrease [0036], that when the content of the epoxy group-containing olefinic copolymer which functions as an elastomer is small, it is considered that the tensile elongation is small and a sufficient stress relaxation effect cannot be obtained [0036], and that when the epoxy group content is more than 0.3% by weight in the total composition, the releasability at the time of insert molding tends to be deteriorated, or large amount of generated gas tends to be generated, and the frequency of mold maintenance tends to be high [0036], which means that the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass in mass% in Onishi’s polymer composition would have affected bond strength between the insert metal member and the resin member, stress relaxation effect, releasability at the time of insert molding, and the frequency of mold maintenance.
Regarding claim 32, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on wherein the impact modifier comprises 3 wt.%, 6 wt.%, or 12 wt.% epoxy monomer content. The wt.% of the impact modifier are based on the calculations shown above for claim 1. Onishi teaches that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is generally from 0.01 to 0.30% by weight, based on the total weight of the resin composition [0009, 0036], which suggests modifying the epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer to be 8% by weight, based on the weight of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer, and which suggests modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer to be 8% by weight, based on the total weight of Onishi’s resin composition, which suggests wherein the polymer composition comprises 8 wt.% of the impact modifier, wherein the impact modifier comprises 8 wt.% epoxy monomer content as claimed.
Onishi does not teach that the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier and that the impact modifier comprises from 8 wt.% to 20 wt.% of epoxy monomer content. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer to be 8% by weight, based on the weight of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer, and to select the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer to be 8% by weight, based on the total weight of Onishi’s resin composition, which would read on wherein the polymer composition comprises 8 wt.% of the impact modifier, wherein the impact modifier comprises 8 wt.% epoxy monomer content as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer and a suitable amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer because Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is generally from 0.01 to 0.30% by weight, based on the total weight of the resin composition [0009, 0036], that when the content of the epoxy group is less than 0.01% by weight of the total composition, the bond strength between the insert metal member and the resin member tends to decrease [0036], and that when the content of the epoxy group-containing olefinic copolymer which functions as an elastomer is small, it is considered that the tensile elongation is small and a sufficient stress relaxation effect cannot be obtained [0036], which means that 8% by weight would have been a suitable epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer, and which means that 8% by weight would have been a suitable amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record 10/03/2019) in view of Agarwal et al. (US 2009/0179035 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record 02/04/2019), and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021, made of record 10/20/2021) as applied to claim 1, and further as evidenced by Tomoda (US 2016/0376439, made of record on 02/04/2019).
Regarding claim 9, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious the polymer composition of claim 1 as explained above.
Onishi does not teach that the inorganic fibers have a width of from about 1 to about 50 micrometers and a thickness of from about 0.5 to about 30 micrometers. However, Yamano teaches glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 [0024]. Tomoda provides evidence that CSG 3PA0830 is glass fiber manufactured by Nitto Boseki Co., Ltd. that has irregular cross-sectional short diameter of 7 μm, irregular cross-sectional long diameter of 28 μm, and irregular shape ratio of 4 [0091]. Yamano’s glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 therefore has irregular cross-sectional short diameter of 7 μm, irregular cross-sectional long diameter of 28 μm, and irregular shape ratio of 4. Yamano’s teaching therefore reads on inorganic fibers that have a width of 28 micrometers and a thickness of 7 micrometers as claimed. Yamano teaches that the glass fiber that has an aspect ratio of the fiber cross section of 2-4 is present in a composition [0024] further comprising a polyarylene sulfide resin and a modified ethylenic copolymer [Abstract, 0008] that is optionally ethylene-alpha,beta-unsaturated-carboxylic-acid glycidyl ester copolymer [0016]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamano’s glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber, which would read on wherein the inorganic fibers have a width of 28 micrometers and a thickness of 7 micrometers as claimed. One of ordinary skill in the art would have been motivated to do so because Yamano teaches that the glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 is beneficial for improving a composition’s shock resistance and for providing a composition with excellent shock resistance and molding flowability [0024], wherein the composition further comprises a polyarylene sulfide resin, and a modified ethylenic copolymer [Abstract, 0008] that is optionally ethylene-alpha,beta-unsaturated-carboxylic-acid glycidyl ester copolymer [0016], which would have been desirable for Onishi’s resin composition because Onishi teaches that the glass fiber is an inorganic filler that improves the mechanical strength of the obtained resin member comprising the resin composition [0038], that the resin composition is for insert molding [Abstract, 0020], that the ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056] realizes stress relaxation [0036], that toughness is effective for stress relaxation [0036], that toughness is effective for stress relaxation [0036], that in another embodiment, the resin composition comprises an inorganic filler [0038], that the inorganic filler is not particularly limited [0038], and that the shape of the inorganic fillers is not particularly limited, and may be a fibrous shape [0038].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Agarwal et al. (US 2009/0179035 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record 02/04/2019), and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021, made of record 10/20/2021) as applied to claim 20, and further in view of Gong et al. (US 2014/0363657 A1, made of record on 02/04/2019).
Regarding claim 22, Onishi in view of Agarwal and Yamano, and as evidenced by Hexion renders obvious the composite structure of claim 20 as explained above. Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062].
Onishi does not teach that the resinous component is nanomolded onto a surface of the metal component. However, Gong teaches a composite of a metal and a resin produced by a method comprising [0007] forming nanopores on at least a part of a surface of a metal [0008], and injection molding a thermoplastic resin directly on the surface of the metal, wherein the thermoplastic resin comprises polyphenylene sulfide [0009], wherein the method is nano molding technology [0004, 0006], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component is nanomolded onto a surface of the metal component. Yamano and Gong are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a composite of metal and a resin produced by a method comprising forming nanopores on at least a part of a surface of Gong’s metal, and injection molding Onishi’s resin composition directly on the surface of the metal, as suggested by Gong, which would read on wherein the resinous component is nanomolded onto a surface of the metal component as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for a new utility for Onishi’s resin composition because Gong teaches that a thermoplastic resin comprising polyphenylene sulfide [0009] is beneficial for being useful for a composite of a metal and a resin produced by a method comprising [0007] forming nanopores on at least a part of a surface of a metal [0008], and injection molding the thermoplastic resin directly on the surface of the metal [0009], wherein the method is nano molding technology [0004, 0006], and because Onishi teaches that the resin composition comprises [0068, Table 1, 0069, Table 2] polyphenylene sulfide resin [0056] and that it is useful for a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-15, and 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11, 13, and 15-19 of U.S. Patent No. 11,383,491 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a composite structure comprising a resinous component that is adhered to a surface of a metal component, wherein the resinous component is formed from a polymer composition that comprises a polyarylene sulfide, inorganic fibers, and an impact modifier, wherein the inorganic fibers having an aspect ratio of from 1.5 to 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers, wherein the polymer composition further comprises an epoxy resin having an epoxy equivalent weight of from 250 to 1,500 grams per gram equivalent, contains from 1.3 to 8 epoxides per molecule, and has a melting point of from 50° C. to 120° C, and wherein the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound and is incorporated into the polymer composition in an amount of from 0.01 to 1 wt. % of the polymer composition, and wherein the composite structure exhibits a tensile shear strength of 1,200 Newtons or more (claim 1), wherein the inorganic fibers constitute from 1 wt. % to 50 wt. % of the polymer composition, wherein the impact modifier is incorporated into the polymer composition in an amount of from 1 wt. % to 40 wt. % of the polymer composition, and the polyarylene sulfide constitutes from 35 wt. % to 95 wt. % of the polymer composition (claim 2), which reads on a polymer composition comprising a polyarylene sulfide, from about I wt.% to about 50 wt.% of inorganic fibers, from about 1 wt.% to about 40 wt.% of an impact modifier that includes an epoxy-functionalized copolymer, and from about 0.01 wt.% to 1 wt.% of an epoxy resin having an epoxy equivalent weight of 250 to 1,500 grams per gram equivalent as determined in accordance with ASTM D1652-11e1, wherein the inorganic fibers have an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers, and further wherein the epoxy resin has a melting temperature of from about 50°C to about 120°C.
The patent does not claim with sufficient specificity that the epoxy resin has an epoxy equivalent weight of 250 to 800 grams per gram equivalent as determined in accordance with ASTM D1652-11e1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the epoxy equivalent weight of the patent’s epoxy resin to be 250 to 800 grams per gram equivalent, which would read on the epoxy resin having an epoxy equivalent weight of 250 to 800 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable grams per gram equivalent for the patent’s epoxy resin because the patent claims that the epoxy resin has an epoxy equivalent weight of from 250 to 1,500 grams per gram equivalent (claim 1), which encompasses 250 to 800 grams per gram equivalent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claims 1-12, 14-15, and 17-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-14, and 17-21 of copending Application No. 17/861,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a composite structure comprising a resinous component that is adhered to a surface of a metal component, wherein the resinous component is formed from a polymer composition that comprises a polyarylene sulfide, inorganic fibers, an impact modifier that includes an epoxy-functionalized olefin copolymer, and an epoxy resin having an epoxy equivalent weight of from about 250 to about 1,500 grams per gram equivalent as determined in accordance with ASTM D1652-11e1, wherein the inorganic fibers having an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers (claim 1), wherein the inorganic fibers constitute from about 1 wt.% to about 50 wt.% of the polymer composition, the impact modifier constitutes from about 1 wt.% to about 40 wt.% of the polymer composition, from about 0.01 wt.% to 1 wt.% of the epoxy resin, and/or the polyarylene sulfide constitutes from about 35 wt.% to about 95 wt.% of the polymer composition (claim 2), which reads on a polymer composition comprising a polyarylene sulfide, from about I wt.% to about 50 wt.% of inorganic fibers, from about 1 wt.% to about 40 wt.% of an impact modifier that includes an epoxy-functionalized copolymer, and from about 0.01 wt.% to 1 wt.% of an epoxy resin having an epoxy equivalent weight of 250 to 1,500 grams per gram equivalent as determined in accordance with ASTM D1652-11e1, wherein the inorganic fibers have an aspect ratio of from about 1 5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers. The copending application claims in another embodiment wherein the epoxy resin has an epoxy equivalent weight of from about 250 to about 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 (claim 11). The copending application claims in another embodiment wherein the epoxy resin has a melting temperature of from about 50°C to about 120°C (claim 21), which optionally reads on wherein the epoxy resin has a melting temperature of from about 50°C to about 120°C as claimed.
The copending application does not claim with sufficient specificity that the epoxy resin has an epoxy equivalent weight of 250 to 800 grams per gram equivalent as determined in accordance with ASTM D1652-11e1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the epoxy equivalent weight of the copending application’s epoxy resin to be 250 to 800 grams per gram equivalent, which would read on the epoxy resin having an epoxy equivalent weight of 250 to 800 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable grams per gram equivalent for the copending application’s epoxy resin because the copending application claims that the epoxy resin has an epoxy equivalent weight of from 250 to 1,500 grams per gram equivalent (claim 1), which encompasses 250 to 800 grams per gram equivalent, and that in another embodiment, the epoxy resin has an epoxy equivalent weight of from about 250 to about 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 (claim 11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
The copending application does not claim a specific embodiment wherein the epoxy resin has a melting temperature of from about 50°C to about 120°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the melting temperature of the copending application’s epoxy resin to be from about 50°C to about 120°C, which would read on wherein the epoxy resin has a melting temperature of from about 50°C to about 120°C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable melting temperature for the copending application’s epoxy resin because the copending application claims that the epoxy resin has an epoxy equivalent weight of from about 250 to about 1,500 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 (claim 1), and that in another embodiment, the epoxy resin has a melting temperature of from about 50°C to about 120°C (claim 21).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 4-13, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1-8, 10-12, 14-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019), and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onishi in view of Agarwal et al. (US 2009/0179035 A1) and Yamano, and as evidenced by Hexion.
Applicant’s arguments, see p. 4-13, filed 09/27/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019) and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021) as applied to claim 1, and further as evidenced by Tomoda (US 2016/0376439, made of record on 02/04/2019) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onishi in view of Agarwal et al. (US 2009/0179035 A1) and Yamano, and as evidenced by Hexion, and further as evidenced by Tomoda.
Applicant’s arguments, see p. 4-13, filed 09/27/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019) and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021) as applied to claim 20, and further in view of Gong et al. (US 2014/0363657 A1, made of record on 02/04/2019) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onishi in view of Agarwal et al. (US 2009/0179035 A1) and Yamano, and as evidenced by Hexion, and further in view of Gong.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767